Case 4:20-cr-00031-ALM-CAN Document 1 Filed 02/12/20 Page 1 of 3 PageID #: 3



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 UNITED STATES OF AMERICA §                            SEALED
                                            §
 v.                            §                       Case No. 4:20CR 3|
                                            §          Judge Matzant
 BRIAN VALLERINO (1) §
 CRAIG REASON (2) §



                                     INDICTMENT
    THE UNITED STATES GRAND JURY CHARGES:

                                      COUNT ONE

                                                Violation: 21 U.S.C. § 846 (Conspiracy
                                                to Possess with Intent to Distribute
                                                Methamphetamine)

       That from sometime in or around December 2018, and continuously thereafter up

to in or around September 2019, in the Eastern District of Texas and elsewhere, Brian

Vallerino and Craig Beason, did knowingly and intentionally combine, conspire, and

agree with each other and other persons known and unknown to the United States Grand

Jury, to knowingly and intentionally possess with the intent to distribute a substance or

mixture containing a detectable amount of methamphetamine, in violation of 21 U.S.C. §

841(a)(1).

       In violation of 21 U.S.C. § 846.




Indictme t
Page 1
Case 4:20-cr-00031-ALM-CAN Document 1 Filed 02/12/20 Page 2 of 3 PageID #: 4



             NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE

         As a result of committing the offenses charged in this Indictment, the defendant

 shall forfeit to the United States, pursuant to 21 U.S.C. § 853, all property used to commit

 or facilitate the offenses, proceeds from the offenses, and property derived from proceeds

 obtained directly or indirectly from the offenses.


                                                      A TRUE BILL




 JOSEPH D. BROWN
 UNITED STATES ATTORNEY



                                                  Date


Attorneys for the United States




Indictment
Page 2
Case 4:20-cr-00031-ALM-CAN Document 1 Filed 02/12/20 Page 3 of 3 PageID #: 5



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 UNITED STATES OF AMERICA                     § SEALED

 v.                                           § Case No. 4:20CR 31
                                              § Judge        z n
 BRIAN VALLERINO (1)                          §
 CRAIG REASON (2)                             §


                                 NOTICE OF PENALTY

                                         Count One

Violation: 21 U.S.C. § 846

Penalty: Imprisonment for a term of not more than 20 years, a fine not to exceed $1
             million, or both; and a term of supervised release of at least three years.

               If it is shown that the defendant committed such violation after a prior
               conviction for a felony drug offense has become final, not more than 30
               years, a fine not to exceed $2 million, or both; a term of supervised release
               of at least 6 years.

Special
Assessment: $100.00




Notice of Penalty
Page 1
